Citation Nr: 0731405	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-23 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a effective date prior to December 14, 
2001, for the grant of service connection for bilateral 
hearing loss disability.  

2.  Whether the RO's January 6, 1976 rating action, which 
denied service connection for hearing loss disability in 
the left ear, should be revised or reversed on the basis 
of clear and unmistakable error (CUE).  

3.  Whether the RO's April 30, 1984 rating action, which 
denied service connection for hearing loss disability in 
the left ear, should be revised or reversed on the basis 
of CUE.  

4.  Whether the RO's October 14, 1993 rating action, 
which denied service connection for hearing loss 
disability in the left ear, should be revised or reversed 
on the basis of CUE.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his nephew



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1955.  

In March 2006, the veteran had a hearing before the 
undersigned Veterans Law Judge at the Board of Veterans' 
Appeals (Board) in Washington, D.C.  

In February 2007, a Deputy Vice Chairman at the Board 
granted the veteran's motion to have his case advanced on 
the Board's docket.  

In March 2007, the Board remanded the case for additional 
development of the record.  

In part, the Board's remand included the issue of whether 
a September 2003 RO rating decision, which had assigned 
the effective date of December 14, 2001 for service 
connection for bilateral hearing loss disability, should 
be revised or reversed on the grounds of CUE.  

Upon further review of the record, the Board notes that 
the September 2003 RO decision had not yet become final 
and that resolution of such issue was premature.  
Accordingly, that issue will not be considered 
hereinbelow.  



FINDINGS OF FACT

1.  In a decision in November 1986, the Board denied 
service connection for a hearing loss disability in his 
left ear.  

2.  The RO rating decisions in January 1976 and April 
1984, which had earlier denied the claim of service 
connection for left ear hearing loss disability, were 
subsumed by the final decision of the Board promulgated 
in November 1986.  

3.  In an unappealed rating action in October 1993, the 
RO found that new and material evidence had not been 
submitted to reopen the claim of service connection for 
hearing loss disability in the veteran's left ear.  

4.  In September 2003, following the receipt of new and 
material evidence and a de novo review of the record, the 
RO granted service connection for left ear hearing loss 
disability, effective on December 14, 2001.  

5.  The veteran has not advanced specific allegations of 
factual or legal error with respect to the October 1993 
RO denial of service connection for left ear hearing loss 
disability.  




CONCLUSIONS OF LAW

1.  Due to absence of legal merit under the law, the 
issue of CUE with respect to the January 6, 1976, RO 
decision, which denied the veteran's claim for service 
connection for left ear hearing loss disability, is 
dismissed without prejudice.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2007).  

2.  Due to absence of legal merit under the law, the 
issue of CUE with respect to the April 30, 1984 RO 
decision, which denied the veteran's claim for service 
connection for left ear hearing loss disability, is 
dismissed without prejudice.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2007). 

3.  Due to absence of legal merit under the law, the 
issue of CUE with respect to the October 14, 1993 RO 
decision, which denied the veteran's claim for service 
connection for left ear hearing loss disability, is 
dismissed without prejudice.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2007). 

4.  An effective date earlier than December 14, 2001, for 
service connection for bilateral hearing loss disability 
is not assignable. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.400(q)(2) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

The veteran seeks an effective date prior to December 14, 
2001, for the grant of service connection for the 
veteran's bilateral hearing loss disability.  

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of that claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

In its rating action of January 2002, the RO granted 
service connection for left ear hearing loss disability 
and merged it with the previously service-connected right 
ear hearing loss disability.  

A 100 percent schedular evaluation for bilateral hearing 
loss disability was then assigned, effective on 
January 24, 2002.  The veteran disagreed with that 
decision and this appeal ensued.  

In September 2003, following the receipt of the 
additional evidence and argument, the RO granted an 
effective date of December 14, 2001, for the grant of 
compensation for the service-connected bilateral hearing 
loss disability.  In part, the veteran now asserts that 
the assigned effective date was the result of CUE.  

However, VA's duty to assist the veteran is not 
applicable to CUE claims.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).  

A CUE claim does not involve the submission of additional 
evidence.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  Rather, the outcome rests on the interpretation 
of evidence already contained in the claims folder.  

Moreover, the Board finds that general due process 
considerations in this case have been satisfied.  See 38 
C.F.R. § 3.103 (2006).  

In April 2007, the RO informed the veteran that, in order 
to establish an earlier effective date for the grant of 
service connection for left ear hearing loss disability, 
the evidence must show entitlement to service connection 
prior to the date previously determined.  

In particular, the RO noted that effective dates were 
assigned based on a number of factors such as the date 
his claim had been received or the date that the evidence 
showed a level of disability that supported a certain 
rating under the VA rating schedule or other applicable 
standards.  

The RO requested that the veteran provide any additional 
information or statements in support of his claim, as 
well as notified the veteran and his representative of 
the following:  (1) the information and evidence that was 
of record and was not of record that was necessary to 
substantiate the veteran's claim; (2) the information and 
evidence that VA would seek to provide, such as VA 
medical records; (3) the information and evidence that 
the veteran needed to provide, such as employment records 
and records of his treatment by private health care 
providers; and (4) the need to furnish VA any other 
information or evidence in the veteran's possession that 
pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  It also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, however, notice of the information and 
evidence relevant to the assignment of an effective date 
was sent to the veteran after the January 2002 rating 
action which established service connection for left ear 
hearing loss disability and the initial effective date 
had been assigned.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

However, any defect with respect to the timing of the 
notice was essentially harmless error.  Not only did the 
April 2007 notice comply with the requirements of 
38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159,  

Indeed, following the assignment of the initial effective 
date, VA continued to develop the record.  In fact, 
during the course of the appeal, the veteran submitted 
additional evidence which resulted in the assignment of 
an earlier effective date.  

Moreover, in March 2006, the veteran had a hearing before 
the undersigned Veterans Law Judge.  In March 2007, the 
Board remanded the case for still more development.  In 
July 2007, however, the veteran reported that he had no 
additional evidence to submit.  

Thus, despite the timing notice defect, the veteran had 
ample opportunity to participate in the development of 
his appeal.  Such opportunity prevents the possibility of 
prejudice against the veteran and ensures the essential 
fairness of the decision.  

After reviewing the record, the Board finds that VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support his claim.  It appears that 
all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  

In this regard, most significantly, the veteran has not 
identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support his 
claim.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of his claim for an earlier effective date 
for increased rating for hearing loss disability.  See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  


II.  Facts and Analysis

The veteran asserts that, because he has suffered from 
left ear hearing since his discharge from service, an 
effective date earlier than December 14, 2001, is 
warranted.  

During his hearing at the Board in March 2006, and in an 
unsigned statement received in December 2003, the veteran 
noted that he had filed claims of service connection in 
June 1981, September 1983 and April 1988 and that that 
those claims had been denied in RO rating decisions.  
Therefore, he maintained that those decisions, as well as 
all other prior denials, had been clearly and 
unmistakably erroneous.  

Generally, the effective date of an award of service 
connection shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt 
of application therefor.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(a).  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision 
and may not be revised on the same factual basis except 
by a duly constituted appellate authority or except on 
the basis of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 
3.104(a), 3.105(a).  

After reviewing the record, however, the Board finds that 
an earlier effective date cannot be assigned as a basis 
under the law has not been presented to such action.  

By a rating action in March 1955, the RO granted service 
connection for non-suppurative otitis media of the right 
ear.  A noncompensable rating was assigned, effective on 
January 26, 1955, the day after the date of his 
separation from service.  

Then, as now, non-suppurative otitis media was rated on 
the basis of hearing loss disability in the affected ear.  
Diagnostic Code 6201 (Schedule for Rating Disabilities, 
1945 edition), now codified at 38 C.F.R. § 4.85, 
Diagnostic Code 6201 (2006)).  

In its March 1955 rating action, the RO denied the 
veteran's claim of service connection for suppurative 
otitis media in his left ear.  The veteran was notified 
of that decision, as well as about his appellate rights; 
however, a timely Notice of Disagreement was not received 
to initiate an appeal.  Therefore, that decision became 
final under the law then in effect.  Veterans Regulation 
No. 2(a), pt. II, para. III; VA Regulation 1008; 
effective January 25, 1936 to December 31, 1957.  

On three subsequent occasions, on January 6, 1976; April 
30, 1984; and October 14, 1993, the RO denied the 
veteran's claim of service connection for left ear 
hearing loss disability.  

The veteran did not appeal the January 1976 decision, and 
it became final based on the law then in effect.  
38 U.S.C.A. § 4005 (1976); 38 C.F.R. § 19.153 (1975).

The veteran appealed from the April 1984 decision of the 
RO.  However, the Board denied that claim in a decision 
promulgated on November 4, 1986.  The veteran did not 
request reconsideration of the Board's decision, and the 
decision was final under the law then if effect.  
38 U.S.C.A. § 4004(b) (1982); 38 C.F.R. §§ 19.104, 19.185 
(1986).  

In July 1993, the veteran again claimed service 
connection for his left ear hearing disability.  

In August 1993, the RO informed the veteran that he would 
need to submit new and material evidence to reopen a 
claim of service connection for hearing loss disability.  

In October 1993, the RO informed the veteran that it had 
denied his claim for increased benefits, because it had 
not received the information requested in its August 1993 
letter.  The veteran was notified of his appellate 
rights; however, a timely Notice of Disagreement was not 
received.  Therefore, that decision became final under 
the law then in effect.  38 U.S.C. § 4005 (1988); 
38 C.F.R. § 20.1103 (1993)  

On January 24, 2002, the veteran requested that his claim 
of service connection left ear hearing loss be reopened.  

The evidence submitted in support of that request 
consisted of a report of VA audiometric testing in 
January 2002.  Following such testing, the VA examiner 
concluded that it was more likely than not, that the 
veteran's hearing loss disability was the result of noise 
exposure in service.  

In a January 2002 rating action, the RO granted service 
connection for hearing loss disability involving the left 
ear.  That disability was merged with the right ear 
hearing loss disability, and a 100 percent evaluation was 
assigned, effective on January 24, 2002.  

The veteran disagreed with that effective date and 
submitted evidence reflecting his  treatment at Johns 
Hopkins Bayview Medical Center from February 1999 through 
July 2003.  

By a rating action in July 2003, the RO assigned a 
100 percent rating for bilateral hearing loss disability, 
effective on December 14, 2001.  

Thereafter, the veteran had a hearing in March 2006 
hearing before the undersigned Veterans Law Judge.  The 
veteran testified that, because the evidence showed a 
chronic bilateral hearing loss since service, 
compensation should have been paid after his discharge 
from service.  

The veteran's testimony notwithstanding, the law in this 
case is clear.  When new and material evidence is 
received after a final disallowance, the effective date 
of service connection will be the date of the receipt of 
the claim, or the date entitlement arose, whichever is 
later (emphasis added).  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(2).  

The veteran's request to reopen his claim was received on 
January 24, 2002, and there is no demonstrated factual 
basis for an effective date earlier than that currently 
assigned.  See  Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (concerns formal and informal requests to reopen 
claims after a final denial).  

In arriving at this decision, the Board has considered 
the possibility that following the September 1993 denial, 
the veteran submitted an earlier request to reopen his 
claim for service connection for hearing loss disability.  
38 C.F.R. § 3.151.  However, there is no evidence of any 
communication between the time of the last final denial 
in September 1993, and the current effective date.  

Given these facts, there is simply no basis for an 
effective date prior to December 14, 2001, for the grant 
of service connection or the payment of VA compensation 
based on a bilateral hearing loss disability.  The law is 
dispositive of the issue; and, therefore, the appeal must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The Board has also considered the veteran's assertions 
that CUE was involved in the September 2003 RO decision 
which assigned the current effective date, as well as all 
of the RO's prior denials of service connection for 
bilateral hearing loss disability.  

Although decisions by the Board and by the RO are subject 
to revision on the grounds of CUE, specific arguments 
asserting such an error have not been advance in this 
case.  38 U.S.C. §§ 5109A(a), 7111 (West 2002); 38 C.F.R. 
§§ 3.105(a), 20.140 - 20.1411 (2006).  

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  

Simply to claim CUE on the basis that the previous 
adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of 
CUE, nor can broad-brush allegations of failure to follow 
the regulations or failure to give due process, or any 
other general, non-specific claim of error meet the 
restrictive definition of CUE.  Id.  

Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc); 38 C.F.R. § 20.1403(a) (upheld 
in Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-97 
(Fed. Cir 2000), cert. denied, 532 U.S. 973 (2001)).  

If the evidence establishes CUE, an undebatable, outcome-
determinative error, the prior decision must be reversed 
or revised.  The decision constituting the reversal or 
revision "has the same effect as if the decision had 
been made on the date of the prior decision,"  38 U.S.C. 
§§ 5109A(b), 7111(b); 38 C.F.R. § 3.105(a), 20.1400 - 
1411.  

In addition to the foregoing, the Board notes that a 
claim of CUE is a collateral attack on a final decision 
by the RO or the Board.  Cook v. Principi, 318 F.3d 1334, 
1342 (Fed. Cir. 2002) (en banc), cert. denied, 123 S. Ct. 
2574 (2003); Bustos v. West, 179 F.3d 1378, 1380 (Fed. 
Cir.), cert. denied, 528 U.S. 967 (1999).  

In this regard, the Board notes that the RO's September 
2003 rating decision, which assigned the current 
effective date for service connection for bilateral 
defective hearing, is the subject of the current appeal.  
As such, it is not final.  Therefore, it need not be 
reversed on a showing of CUE.  

As noted, prior to September 2003, the RO had denied the 
veterans claim of service connection for left ear hearing 
loss disability on three occasions.  The January 1976 
decision became final and the April 1984 decision was 
appealed to the Board.  

The Board confirmed and continued the denial in a 
decision issued on November 4 1986.  The veteran did not 
request reconsideration of that decision, and it too 
became final based on the law and regulations then in 
effect.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. §§ 19.104, 
19.185 (1986).  

During his March 2006 hearing, the veteran testified that 
he had no problem with the November 1986 decision of the 
Board.  Therefore, absent specific assertions of error in 
fact or law, a valid motion for a finding of CUE in that 
final decision has not presented or need be addressed at 
this time.  If such assertions are advanced at a later 
date, the matter would be subject to review as a motion 
for a finding of CUE in another venue.  

The Board's decision was based on a merits review of the 
entire evidentiary record.  As a result, the RO's rating 
actions in January 1976 and April 1984 were subsumed by 
that decision.  38 C.F.R. § 20.1104 (2006); see Chisem v. 
Gober, 10 Vet. App. 526 (1997) and Donovan v. Gober, 10 
Vet. App. 404 (1997) (in which the Court approved of the 
doctrine of delayed subsuming set forth in VAOGCPREC 14-
95); see also Donovan v. West, 158 F.3d 1377 (Fed. Cir. 
1998) (upholding the validity of VAOGCPREC 14-95).  

In effect, the RO's January 1976 and April 1984 decisions 
ceased to exist for the purpose of this appeal.  Thus, 
they are no longer subject to collateral attack on the 
basis of CUE individually.  

Under such circumstances, the veteran's appeal of the 
claim of CUE with respect to the January 1976 and April 
1984 RO decisions must be dismissed without prejudice.  
Simmons v. Principi, 17 Vet. App. 104 (2003) (CUE claims 
which are denied based on the absence of legal merit or 
lack of entitlement under the law should be dismissed 
without prejudice).

Only the July 1993 RO decision is a final decision 
potentially subject to revision or reversal on the basis 
of CUE.  However, the veteran does not assert that the 
correct facts as they were known at the time were not 
before the RO or cite any misapplication of the law or 
regulation then in effect in connection with that 
decision.  

Rather, he sets forth broad brush allegations that the RO 
had not properly weighed or evaluated the evidence of 
record in reaching its decision.  As noted, such general 
allegations cannot rise to the level of CUE.  


ORDER

An effective date prior to December 14, 2001, for the 
grant service connection or for the payment of 
compensation on the basis of a bilateral hearing loss 
disability is denied.  

The appeal to reverse or revise the RO's January 6, 1976 
rating action that denied service connection for hearing 
loss disability in the left ear on the basis of CUE is 
dismissed without prejudice to refiling.  

The appeal to reverse or revise the RO's April 30, 1984 
rating action that denied service connection for hearing 
loss disability in the left ear on the basis of CUE is 
dismissed without prejudice to refiling.  

The appeal as to the matter to reverse or revise the RO's 
October 14, 1993 rating action that denied service 
connection for hearing loss disability in the left ear on 
the basis of CUE is dismissed without prejudice to 
refiling.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


